DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer

The terminal disclaimer filed on August 08, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,915,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose at a fourth time succeeding the third time by a second time interval longer than the first time interval, recording a fourth image of the workspace at the sensor block, and updating the occupancy status of the workspace based on the fourth image, as required by claim 1; during a second time period succeeding the first time period, recording a second series of images of the first workspace at the sensor block and at a second imaging frequency less than the first image frequency and in response to detecting occupancy of the first workspace based on the second series of images, updating the first occupancy status to indicate occupancy of the first workspace, as required by claim 2. In other words, there is no combinable teaching that demonstrates detection of workspace occupancy where the imaging interval frequency changes depending on the occupancy status.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662